DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on August 25, 2022, claims 1, 4-8, 11-15 and 17-20 have been amended.  Therefore, claims 1-20 are currently pending for examination.
 
Claim Objections
Claims 6, 13 and 19 are objected to because of the following informalities: Claims 6, 13 and 19 recites "they" which appears to be a typographical error. Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pinckney,Sr. (Pinckney: US 7,242,282).

Regarding claim 1, Pinckney teaches a computer-implemented method for remotely monitoring access of a vehicle, comprising: 
detecting a door of the vehicle being closed (col. 3 lines 12-16: Each of the car doors contain a sensor 14 connected to the locks, such that when the door is unlocked or locked, a lock signal 40 is sent to the receiver 32 connected to the microprocessor 24. When each of the doors are closed and locked, the signal input is logic or binary 1. When each of the doors is unlocked, the signal input is logic 0 and Fig. 3A); upon detecting the door being closed, determining a key fob state of the vehicle and an occupant state of the vehicle (Fig. 3B-3C and Col. 4 lines 10-23 and Col. 3 lines 33-55); and 
on condition that the key fob state is detected and the occupant state is unoccupied, generating a key fob alert to notify a user that a portable device is located within a predetermined threshold of the vehicle (Col. 1 lines 57-67, If all of the door-lock sensors and trunk-lock sensor indicate that the doors and trunk are closed and locked, at least one of the key readers detects the transponder, the occupant sensor determines after ten seconds that no adult occupant remains in the car, the transmission sensor detects that the car is in park or neutral, and the driver-detection sensor determines that there is no driver sitting in the driver's seat, then the microprocessor sends a signal to a door lock control to unlock the driver's side door. The microprocessor may send a signal to activate an alarm or horn and col. 1 lines 45-50: A transponder is attached to a key chain holding the car keys, so that if the transponder readers detect the transponder in the car, a signal is sent to the microprocessor indicating the key chain is within the detection range of the reader).

Regarding claim 8, Pinckney teaches a vehicle occupant monitor system comprising: a plurality of sensors comprising a door sensor, a key fob sensor, and an occupant sensor (Fig. 1, 14, 16, 18 and Col. 2 lines 27-33, The anti-lockout system 10 includes a key chain transponder 12, a plurality of door-lock and trunk-lock sensors 14, a plurality of key readers 16, and an occupant sensor 18.); a processor (Fig. 1, 24 and Col. 2 lines 35-45); and a memory storing instructions that, when executed by the processor (Fig. 1, 34 and Col. 2 lines 35-45), cause the processor to perform the claimed steps as set forth in claim 1 above.

Claim 15 is also rejected for the similar reasons for claims 1 and 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney in view of Fung et al. (Fung: US 20170101111 A1).
Regarding claim 2, the combination of Rao and Ghabra teaches the computer-implemented method of claim 1, but does not explicitly disclose wherein the key fob state and the occupant state are determined on condition that the door is closed from an interior of the vehicle.
However, in the preceding limitation is known in the art of vehicular occupant detection. Fung teaches the occupant state are determined on condition that the door is closed from an interior of the vehicle (para 100, the vehicle data from the non-driving passenger vehicle door sensor 118 can indicate whether the non-driving passenger vehicle door 116 was opened (i.e., from the outside of the vehicle 102) and then closed (i.e., from the inside of the vehicle 102) in a sequence. This open and close sequence can indicate a NDP is present in the vehicle 102. In another embodiment, vehicle data from the non-driving passenger seat sensor 126 can be used alone and/or in combination with other vehicle data (e.g., data from the non-driving passenger vehicle door sensor 118) to determine if a NDP is present in the vehicle 102.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fung in order to determine the presence of non-driving occupant such as a child (Fung: para 54 and para 100).
Claim 9 is also rejected for the similar reasons for claim 2 above.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney in view of Rao et al. (Rao: US 2011/0267186) 
Regarding claim 3, Pinckney teaches the computer-implemented method of claim 1, wherein determining the key fob state and the occupant state further comprises: activating a vehicle sensor system to detect one or more parameters of an interior cabin space of the vehicle; determining whether at least one occupant is located within the interior cabin space of the vehicle based on the one or more parameters (Col. 3 lines 33-55; An infrared occupant sensor 18 is located within the automobile and ascertains whether or not an individual is located in the automobile. While any type of infrared sensor may be used to make this determination, a Passive Infrared (PIR) sensor that has Pet Immunity capability to determine whether the occupant is an animal or not and uses an enhanced detection system to determine whether the occupant is a child or not is preferential. The infrared portion of the occupant sensor 18 is able to ascertain the presence of an adult occupant, while the Pet Immunity discriminates between heat signatures of an animal versus an adult. Furthermore, an enhanced detection system ensures that a small child's heat signature is not detected as an adult's heat signature. While the PIR occupant sensor 18 ascertains the presence of an adult, child or animal, the occupant sensor 18 distinguishes between them by outputting a signal 1 if the sensor 18 detects an adult and outputting a signal 0 if the sensor 18 detects an animal or child. The occupant sensor 18 reads whether or not an adult human source remains within the car, and an occupant presence signal 48 is sent by a transmitter 30 to the microprocessor transmitter/receiver 32 so that the microprocessor 24 may process the signal 48).
Pinckney does not explicitly disclose on condition that the at least one occupant is located within the interior cabin space of the vehicle, generating the at least one type of alert such that the at least one type of alert includes a warning notification regarding the at least one occupant located within the interior cabin space of the vehicle.
	However, the preceding limitation is known in the art of vehicular alarm devices. Rao teaches a system and method for detecting an occupant in a vehicle (abstract) and further teaches activating a vehicle sensor system to detect one or more parameters of an interior cabin space of the vehicle; determining whether at least one occupant is located within the interior cabin space of the vehicle based on the one or more parameters (Rao: Fig. 4 and para 21, the processor determines whether the thermal signature indicates presence of an occupant. All objects emit radiation, with the wavelength distribution being dependent on the temperature of the object. Also, the overall intensity of the radiation generally increases as temperature increases. Under most conditions, radiation in the temperature range expected for a living object can be separated from background radiation); and on condition that the at least one occupant is located within the interior cabin space of the vehicle, generating the at least one type of alert such that the at least one type of alert includes a warning notification regarding the at least one occupant located within the interior cabin space of the vehicle (Rao: para 2, providing: an alert as to the presence of an occupant ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rao in order to alert to the owner to a situation in which the pet is being exposed to unsafe conditions (Rao: para 13).
Claims 10 and 16 are also rejected for the similar reasons for claim 3 above.

Claims 4, 5, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney in view of Asmar et al. (Asmar: US 2016/0225203). 
Regarding claim 4, Pinckney teaches the computer-implemented method of claim 1, but does not explicitly disclose prompting an occupant of the vehicle for user authentication on condition that the key fob state is undetected and the occupant state is occupied.  
However, Asmar teaches determining a key fob state (Fig. 4, steps 106, 108, para 41, Upon receiving an indication that at least one trigger event has occurred, in step 106 one or more secondary challenge signal(s) may be sent from the base unit 49 to keyfob 13, e.g., to determine whether the keyfob is presently within the vehicle) and further teaches prompting an occupant of the vehicle for user authentication on condition that the key fob state is undetected and the occupant state is occupied (Fig. 4, steps 110 and para 44, the active authentication in step 110 includes posing a question or presenting a test to the driver in order to establish that they are authorized to drive the vehicle) (para 41, If the keyfob 13 is still within the vehicle, it may respond accurately to the secondary challenge. However, if the keyfob is not within the vehicle, in step 108, the method will conclude that the secondary challenge has not been properly validated. And para 38-39, vehicle entrance indicators).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amar in order to provide the driver with an opportunity to verify or otherwise establish that he or she is, in fact, an authorized driver before taking remedial actions (Asmar: para 43).
Claims 11 and 17 are also rejected for the similar reasons for claim 4 above.

Regarding claim 5, Pinckney teaches the computer-implemented method of claim 1, but does not explicitly disclose prompting a user of a mobile device associated with the vehicle for user authentication on condition that the key fob state is undetected and the occupant state is occupied.  
However, Asmar teaches determining a key fob state (Fig. 4, steps 106, 108, para 41, Upon receiving an indication that at least one trigger event has occurred, in step 106 one or more secondary challenge signal(s) may be sent from the base unit 49 to keyfob 13, e.g., to determine whether the keyfob is presently within the vehicle) and further teaches prompting a user of a mobile device associated with the vehicle for user authentication on condition that the key fob state is undetected and the occupant state is occupied (Fig. 4, steps 110 and para 44, the active authentication in step 110 includes posing a question or presenting a test to the driver in order to establish that they are authorized to drive the vehicle … active authentication involves confirmation from a previously registered or paired wireless device belonging to the owner of the vehicle or an authorized user, such as their smart phone, tablet, laptop, etc.) (para 41, If the keyfob 13 is still within the vehicle, it may respond accurately to the secondary challenge. However, if the keyfob is not within the vehicle, in step 108, the method will conclude that the secondary challenge has not been properly validated. And para 38-39, vehicle entrance indicators).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amar in order to provide the driver with an opportunity to verify or otherwise establish that he or she is, in fact, an authorized driver before taking remedial actions (Asmar: para 43).
Claims 12 and 18 are also rejected for the similar reasons for claim 5 above.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney in view of Rao further in view of Shimizu (US 20200189462 A1). 
Regarding claim 6, the combination of Rao and Ghabra teaches the computer-implemented method of claim 1, but does not explicitly disclose on condition that they key fob state is undetected and the occupant state is occupied, determining whether a cabin temperature of the vehicle exceeds a predetermined threshold; and on condition that the cabin temperature of the vehicle exceeds the predetermined threshold, opening one or more windows of the vehicle.
However, the preceding limitation is known in the art of vehicular alarm devices. Rao teaches a system and method for detecting an occupant in a vehicle (abstract) and further teaches   on condition that they key fob state is undetected and the occupant state is occupied (Fig. 3, step 122 and para 19, control passes to 126 if one or more occupants are detected and para 18, A negative result in 112 passes control to 114, in which it is determined whether the operator of the vehicle has exited the vehicle. This can be based on … whether the key fob is inside or outside the vehicle), determining whether a cabin temperature of the vehicle exceeds a predetermined threshold; and on condition that the cabin temperature of the vehicle exceeds the predetermined threshold, reporting the condition to the owner (Rao: para 19, control passes to block 130 in which the measured or inferred cabin temperature is compared to a threshold temperature. When the temperature is higher than the threshold temperature, control is passed to block 132 in which the condition is reported to the "recent" operator of the vehicle via the key fob or mobile phone.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rao in order to alert to the owner to a situation in which the pet is being exposed to unsafe conditions (Rao: para 13).
Pinckney or Rao does not explicitly disclose on condition that the cabin temperature of the vehicle exceeds the predetermined threshold, opening one or more windows of the vehicle 
However, in the preceding limitation is known in the art of vehicular occupant detection. Shimizu teaches on condition that the cabin temperature of the vehicle exceeds the predetermined threshold, opening one or more windows of the vehicle (para [0053], manipulation that mitigates the abnormality as the abnormality occurring in the vehicle is detected, such as opening and closing the opening and closing body 43 such as a window and a door and operating the air conditioner 41, and actions such as escaping from the inside of the vehicle by himself/herself and requesting a rescue from someone by himself/herself to escape from the abnormality. And para 69, When the occupant in the vehicle is only an infant or a pet and the occupant cannot cope with the abnormality in the vehicle, if the abnormality detection unit 1b detects that the temperature in the vehicle exceeds a predetermined temperature T1 (for example, 35° C.) …, the control unit 1 determines the danger level as “2”. At the danger level “2”, the control unit 1 opens the window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu in order to mitigate the abnormality of the detected occupant (Shimizu: para 53).
Claims 13 and 19 are also rejected for the similar reasons for claim 6 above.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney in view of Kurpinski et al. (Kurpinski: US 20070216517 A).
Regarding claim 7, Pinckney teaches the computer-implemented method of claim 1, but does not explicitly disclose locking the door on condition that the key fob state is undetected and the occupant state is unoccupied.
However, the preceding limitation is known in the art of vehicular security devices. Kurpinski teaches a vehicle door automatic locking apparatus and method utilizes an electronic control unit, an occupant sensor or a seat with an occupant sensor, a vehicle door, and a vehicle door lock  (abstract) and further teaches locking the door on condition that the key fob state is undetected and the occupant state is unoccupied ( Fig. 2, step 86, no and step100 and 106, no and step 108, Lock all doors and paragraphs 36 and 38-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kurpinski in order to effortlessly and transparently lock a vehicle door upon a user exiting the vehicle (Kurpinski: para 4).
Claims 14 and 20 are also rejected for the similar reasons for claim 7 above.

Response to Arguments
Applicant's arguments filed on August 25, 2022 have been fully considered but they are moot in view of new grounds of rejections.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687